T. Rowe Price Africa & Middle East Fund Supplement to Prospectus On page 6, the table under “Management” for the Africa & Middle East Fund is revised as follows: Portfolio Manager Title Managed Fund Since Joined Investment Adviser Christopher D. Alderson Chairman of Investment Advisory Committee 2011 1988 On page 77, the paragraph describing the Investment Advisory Committee for the Africa & Middle East Fund is revised as follows: Africa & Middle East Fund Christopher D. Alderson, Chairman, Ulle Adamson, Paulina Amieva, Mark C.J. Bickford-Smith, Vitaliy A. Elbert, S. Leigh Innes, Mark J. Lawrence, and Gonzalo Pangaro. Mr. Alderson became chairman of the committee in July 2011. He previously served as chairman of the committee from the fund’s inception in 2007 through March 2009, and will serve as chairman on an interim basis while we search for a successor to transition his portfolio management responsibilities for the fund. Mr. Alderson joined the Firm in 1988 and his investment experience dates from 1985. He is a director and President of International Equity for T. Rowe Price International and a member of the management committee of T. Rowe Price Group, Inc. He has also served as a portfolio manager with the Firm throughout the past five years. The date of this supplement is July 5, 2011. C01-041 7/5/11
